         Case 1:18-cv-00887-CRC Document 24 Filed 05/31/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                     )
PEOPLE FOR THE ETHICAL TREATMENT                     )
OF ANIMALS, INC., et al.,                            )
                                                     )
                                      Plaintiffs,    )
                                                     )
               v.                                    )       No. 1:18-cv-00887-CRC
                                                     )
UNITED STATES DEPARTMENT OF                          )
AGRICULTURE, et al.,                                 )
                                                     )
                                      Defendants.    )
                                                     )

                    SUPPLEMENTAL NOTICE OF RECENT DECISION

       On February 5, 2019, this Court granted Defendants’ motion to stay this case (“PETA II”)

pending resolution the Plaintiffs’ appeal of the dismissal in PETA v. U.S. Dep’t of Agriculture

(“PETA I”), No. 17-cv-0269-CRC (D.D.C.) (“PETA 1”). Defendants previously notified the

Court that on March 15, 2019, the D.C. Circuit issued an opinion in PETA 1 reversing in part,

affirming in part, and remanding in part for further factual clarification. See ECF No. 23

(notifying the Court of the decision in PETA v. U.S. Dep’t of Agric., No. 18-5074 (D.C. Cir. Mar.

15, 2019)). On May 9, 2019, the D.C. Circuit issued the mandate in PETA I, and Defendants

received notice thereof on May 14, 2019. Defendants intend to file a motion to dismiss in this

case and PETA 1, but plan to meet and confer with plaintiffs to try to work out an appropriate

briefing schedule and to see if the issues in dispute can be narrowed.




                                                    1
 Case 1:18-cv-00887-CRC Document 24 Filed 05/31/19 Page 2 of 2



Dated: May 31, 2019            Respectfully submitted,

                               JOSEPH H. HUNT
                               Assistant Attorney General

                               MARCIA BERMAN
                               Assistant Branch Director
                               Civil Division

                               _/s/ Peter M. Bryce    _____________
                               PETER M. BRYCE
                               (IL Bar No. 6244216)
                               Senior Counsel
                               United States Department of Justice
                               Civil Division, Federal Programs Branch
                               1100 L Street, N.W., Rm 11220
                               Washington, D.C. 20005
                               Tel: (202) 616-8335
                               Fax: (202) 616-8470
                               E-mail: peter.bryce@usdoj.gov
                               Attorney for Defendant




                                  2
